Per Curiam.
With respect to respondents Joe Isaacson and Phyllis Lisa Isaacson, the judgment of the Court of Appeals for the Second Circuit is vacated, and the case is remanded for further consideration in light of Syngenta Crop Protection, Inc. v. Henson, 537 U. S. 28 (2002).
With respect to respondents Daniel Raymond Stephenson, Susan Stephenson, Daniel Anthony Stephenson, and Emily Elizabeth Stephenson, the judgment is affirmed by an equally divided Court.
Justice Stevens took no part in the consideration or decision of this case.